            Case 2:19-cv-05029-AB Document 51 Filed 02/11/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PATRICIA MCNULTY,                                :             CIVIL ACTION
               Plaintiff                         :
                                                 :
       v.                                        :             NO. 19-5029
                                                 :
THE MIDDLE EAST FORUM, et al                     :
                Defendant                        :

                                         ORDER

       AND NOW, this 11th day of February, 2021, upon consideration of Defendant The

Middle East Forum’s (“MEF”) Motion for Attorney Fees (Doc. 43) and contemporaneous

timesheets and supporting affidavits (Doc. 43-1), Plaintiff Patricia McNulty’s Response in

Opposition (Doc. 44), and MEF’s Reply (Doc. 45), and for the reasons set out in the

accompanying Memorandum Opinion, MEF’s Motion is hereby GRANTED in part and

DENIED in part. Accordingly, MEF is awarded $4,252 in attorneys’ fees and costs.



                                                 BY THE COURT:



                                                 /s/ David R. Strawbridge, USMJ___
                                                 David R. Strawbridge
                                                 United States Magistrate Judge
